Rosenberger, J.,
dissents in part in a Memorandum as follows: I respectfully dissent, only insofar as the sentence imposed is in issue.
The evidence showed that defendant, without threat or display of a weapon, reached through the open window of a taxicab into the driver’s shirt pocket and took approximately $40. Defendant then walked, not ran, away and, looking back over his shoulder, told the driver that he would blow his head off if he got out of the cab. He did not display a weapon or anything which appeared to be a weapon.
There is no doubt that defendant has a serious and extended criminal history. That is certainly one of the major considerations in determining the sentence to be imposed. Defendant was not a mandatory persistent felony offender. He was a discretionary persistent felony offender. Calling him “an urban terrorist,” the court found him to be a persistent felony offender and sentenced him to 15 years to life.
As well as the criminal history of the defendant, the circumstances of the crime of which he stands convicted also constitute a major consideration in determining the sentence to be imposed. In this case, where the crime consisted of reaching through a car window and snatching $40 from the pocket of the victim, without threat or the display of anything appearing to be a weapon, followed by a threat while walking away, the sentence of 15 years to life is excessive.
*314To equate, for sentencing purposes, what can be described as an aggravated pickpocketing with murder constitutes an improvident exercise of discretion.